FILED
                            NOT FOR PUBLICATION                              MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TONY ASBERRY,                                    No. 15-55256

               Plaintiff - Appellant,            D.C. No. 3:13-cv-02573-WQH-
                                                 JLB
 v.

ALAN HERNANDEZ, Associate Warden;                MEMORANDUM*
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Tony Asberry, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and denial of his right to access the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
courts. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.

      The district court did not abuse its discretion in dismissing Asberry’s action

after Asberry failed to file an amended complaint. See id. at 1260-61 (setting forth

factors to consider before dismissing an action for failure to comply with a court

order). For the first time on appeal, Asberry contends that he did not receive the

district court’s August 12, 2014 order granting him leave to amend his access-to-

courts claim. Nevertheless, we affirm the district court’s dismissal of Asberry’s

action because amendment would be futile.

      AFFIRMED.




                                          2                                   15-55256